Case 6:19-cv-00035-SEH Document1 Filed 05/13/19 Page 1 of 7

J. BEN EVERETT

EVERETT LAW, PLLC

217 East Park Street

P.O. Box 969

Anaconda, Montana 59711
Telephone: 406-563-5005

Fax: 406-563-0380
ATTORNEY FOR PLAINTIFF

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
JONATHAN LEVI WILMERT,
Cause No.
Plaintiff,
Vv. COMPLAINT

UNITED STATES OF AMERICA,

 

Defendant.

 

COMES NOW JONATHAN LEVI WILMERT, and for his cause of
action against the UNITED STATES OF AMERICA, claims and alleges as
follows:

PARTIES
I

Plaintiff JONATHAN LEVI WILMERT is a resident of Maricopa

County, State of Arizona. At the time of the events giving rise to this suit, he

was a resident of Lewis and Clark County, State of Montana.

1 COMPLAINT
Case 6:19-cv-00035-SEH Document 1 Filed 05/13/19 Page 2 of 7

II
The defendant is the UNITED STATES OF AMERICA. The claims
against defendant UNITED STATES OF AMERICA arise from the
Government’s conduct in publishing healthcare related information to
individuals who did not have a need to know it at the Veterans Administration
Medical Center, Forth Harris, Montana. The negligent acts and omissions that
are the subject of this action were committed by the Government’s agents and
employees while acting within the course and scope of their employment.
JURISDICTION
Il
The jurisdiction of this court is evoked pursuant to 28 U.S.C. §1346(b),
2671, et seq., more commonly known as the Federal Tort Claims Act, in that
agents and employees of the federal government, acting within the scope of
their employment, committed negligent acts as hereinafter more specifically
alleged. This court has exclusive jurisdiction over tort claims brought against
the United States pursuant to 28 U.S.C. §1346(b), 2671, et seq.
IV
Plaintiff JONATHAN LEVI WILMERT submitted a timely claim for
relief to the United States Department of Veteran Affairs. That claim was

presented more than 6 months ago and no action has been taken by United

2 COMPLAINT
Case 6:19-cv-00035-SEH Document 1 Filed 05/13/19 Page 3 of 7

States Department of Veteran Affairs, and, as such, this tort is timely
brought pursuant to 28 U.S.C. § 2401(b).
VENUE
V
All of the events, errors, omissions and occurrences, which give rise to
this lawsuit, took place and were committed in Lewis and Clark County,
Montana. Therefore, venue of this action is appropriate in the Helena Division
pursuant to Local Rule 3.2 (b)(1)(A).
NATURE OF THE CASE
VI
On or about October 14", 2016, and as a patient, Plaintiff
JONATHAN LEVI WILMERT had a telephone call with Montana V.A.
nurse Michelle Clark, R.N., related to him obtaining a prescription.
Vil
As a result of this call, Montana V.A. nurse Michelle Clark, R.N.,
refused to write Plaintiff the prescription and instead, a few days later filed a
disruptive behavior complaint against Plaintiff, which contained Plaintiff’s
confidential medical information. The disruptive behavior complaint against
Plaintiff was forwarded to the Incident Threat Assessment Team, who is

responsible for reviewing employee disruptive behavior. As a result,

3. COMPLAINT
Case 6:19-cv-00035-SEH Document 1 Filed 05/13/19 Page 4 of 7

Committee members of the Incident Threat Assessment Team were
forwarded an email with a link to a report containing Plaintiff's confidential
medical information who did not have a need to know it.

COUNT I
VIOLATION OF MCA TITLE 50, CHAPTER 16, PART 8

Vill
Plaintiff JONATHAN LEVI WILMERT realleges the allegations
contained in Paragraphs I-VII of this complaint.
IX
MCA § 50-16-817 provides that a person aggrieved by a violation
MCA Title 50, Chapter 16, Part 8, may maintain an action for relief as
provided in this section.
xX
Defendant UNITED STATES OF AMERICA did violate
MCA Title 50, Chapter 16, Part 8, by sharing Plaintiff's confidential medical
information with individuals that were not entitled to receive it.
XI
Plaintiff claims relief under MCA § 50-16-817 for Defendant
UNITED STATES OF AMERICA’s violation of MCA Title 50, Chapter 16,

Part 8, including for the court to order defendant to comply with this part

4 COMPLAINT
Case 6:19-cv-00035-SEH Document1 Filed 05/13/19 Page 5 of 7

and order any other appropriate relief, for any pecuniary losses incurred by
the Plaintiff, for any other losses claimed by the plaintiff as allowed by this
statute, and for his reasonable attorney fees and all other expenses
reasonably incurred in the litigation as allowed by this statute.

COUNT II
INVASION OF PRIVACY

XI
Plaintiff JONATHAN LEVI WILMERT realleges the allegations
contained in Paragraphs I-XI of this complaint.
XU
Under Montana common law, a Plaintiff may bring a cause of action
for invasion of privacy against a defendant for the wrongful intrusion into
one's private activities in such a manner as to outrage or cause mental
suffering, shame, or humiliation to a person of ordinary sensibilities.
XIV
Defendant UNITED STATES OF AMERICA did commit the tort of
invasion of privacy against Plaintiff by sharing Plaintiffs confidential
medical information with individuals that were not entitled to receive it,

causing him to suffer damages including but not limited to past and future

5 COMPLAINT
Case 6:19-cv-00035-SEH Document 1 Filed 05/13/19 Page 6 of 7

medical expenses, pain and suffering and emotional distress for which he
claims damages.

COUNT UI
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

XV
Plaintiff JONATHAN LEVI WILMERT realleges the allegations in
paragraphs I-XIV of this complaint.
XVI
That the negligent conduct of the Defendant UNITED STATES OF
AMERICA as set forth above has caused Plaintiff JONATHAN LEVI
WILMERT to suffer and continue to suffer serious and severe mental and
emotional distress for which he claims damages.
XVII
That Plaintiff JONATHAN LEVI WILMERT’s serious and severe
mental and emotional distress was a foreseeable consequence of Defendant

UNITED STATES OF AMERICA’s negligent conduct as set forth above.

WHEREFORE, Plaintiff JONATHAN LEVI WILMERT prays
judgment against Defendant UNITED STATES OF AMERICA as follows:

1. For damages in the amount of $200,000.00

6 COMPLAINT
Case 6:19-cv-00035-SEH Document 1 Filed 05/13/19 Page 7 of 7

2. For reasonable attorney fees to be paid by the defendant, and
costs of the action.

3. For the court to order the defendant to comply with MCA Title
50, Chapter 16, Part 8.

4. For any further relief the court deems proper to make the

Plaintiff whole.

DATED THIS (4 __ DAY OF MAY, 2019.

EVERETT LAW, PLLC

Bec
BY: eee :

J. BEN EVERETT

7 COMPLAINT
